2008 Stock Option Plan for U. S. Energy Corp. Indpendent Directors and Advisory Board Members Article I Purpose This Stock Option Plan (hereafter the "Plan") of U. S. Energy Corp. (the "Company") for Independent Directors and Advisory Board members, is intended to advance the Company by providing anto obtain a proprietary interest to those persons who serve as Independent Directors or Advisory Board members for the Company. Article II Definitions For Plan purposes, except where the context clearly indicates otherwise, the following terms shall have the meanings set forth: a.For purposes of this Plan, "Board” or “Committee" shall mean the Company's Board of Director members who are not Independent Directors or Advisory Board members as defined by NASDAQ.The Committee shall be composed of not less than three persons.No Independent Board or Advisory Board members are allowed to vote on the issuance of options under this Plan. b."Code" shall mean the Internal Revenue Code of 1986 as amended from time to time, and the rules and regulations promulgated thereunder. c."Common Shares" shall mean shares of the Company's Common Stock, or, in the event that the outstanding Common Shares are hereafter changed into or exchanged for different shares or securities of the Company, such other shares or securities. d."Company" shall mean U. S. Energy Corp., a Wyoming Corporation, and any parent or subsidiary of such corporation, as the terms "parent" and "subsidiary" are defined in Sections 425(e) and (f) of the Code. e."Fair Market Value" shall mean, with respect to the date a given stock option is granted or exercised, the average of the highest and lowest reported sales prices of the Common Shares as reported in any trading market where the Company then is listed, or if there were no transactions in the Common Shares on such day, then the last preceding day on which transactions took place. If the Common Shares of the Company are not traded in any public market, then fair value may be established by reference to sales of Common Shares by the Company, or to sales by shareholders of outstanding Common Shares held by them, or to sales by third parties of outstanding Common Shares which had been owned by shareholders of record (for example, sales by a trustee in bankruptcy or a secured creditor or by order of court in domestic relations or probate proceedings). The above notwithstanding, the Committee may determine the Fair Market Value in such other manner as it may deem more equitable for Plan purposes or as is required by applicable laws or regulations. The Committee always shall take into account and duly consider developments in the Company since the date of the sale or sales being used to determine Fair Market Value, including without limitation material changes in earnings per Common Share, contracts for new business, and other factors. -1 f." Stock Option" or "Option" shall mean a non-qualified stock option issued under the Plan which is not intended to meet the terms of Code Section 422A for qualified options (i.e., a "Non-Qualified Stock Option"). g."Optionee" shall mean the person to whom has been granted an Stock Option. h."Stock Option Agreement" shall mean the agreement between the Company and the Optionee under which the Optionee may purchase Common Shares. i."Vesting" and "vested" shall mean the times(s) when options are exercisable as determined by the Committee (or the Board if no Committee has been established), subject to the provisions of this Plan. Article III Administration 3.1The Committeeshall administer the Plan with full power to grant Stock Options, and construe and interpret the Plan, establish rules and regulations and perform all other acts it believes reasonable and proper. 3.2The determination of those eligible to receive Options, and the amount and terms and conditions of such Options shall rest in the sole discretion of the Committee, subject to the provisions of this Plan. Eligibility and vesting shall be determined under Article V. 3.3The Committee may cancel any Options if an Optionee conducts herself or himself in a manner which the Committee in good faith determines to be not in the best interests of the Company, as set forth in Section 11.7. 3.4The Committee, may correct any defect, supply any omission, or reconcile any inconsistency in the Plan, or in any granted Stock Option, in the manner and to the extent it shall deem necessary to carry it into effect. 3.5Any decision made, or action taken, by the Committee arising out of or in connection with the interpretation and administration of the Plan shall be final and conclusive. 3.6Meetings of the Committee shall be held at such times and places as shall be determined by the Committee. Notice of meetings shall be made in the same manner as required for Board meetings under the Bylaws. A majority of the members of the Committee shall constitute a quorum for the transaction of business, and the vote of a majority of those members present shall decide any question brought before that meeting. In addition, the Committee may take any action otherwise proper under the Plan by the signed affirmative vote, taken without an actual meeting, of all members. All proceedings of the Committee shall be evidenced by complete and detailed minutes, signed by the Committee members. 3.7No member of the Committee shall be liable for any act or omission of any other member of the Committee or for any act or omission on her or his own part, including, but not limited to, the exercise of any power or discretion given to her or him under the Plan, except those resulting from her or his own bad faith, gross negligence, or willful misconduct. 3.8It is understood that the options granted hereunder shall be non-qualified options, i.e., options that do not qualify as "incentive stock options" under Section 422A of the Code. -2 3.9Management of the Company shall supply full and timely information to the Committee on all matters relating to eligible Independent Directors and Advisory Board members, their duties and performance, and current information on death, retirement and disability or other termination of service of Optionees, and such other pertinent information as the Committee may require. The Company shall furnish the Committee with clerical and other assistance as necessary in performance of its duties hereunder. Article IV Number of Reserved Shares 4.1Reserved Shares. The total number of Common Shares of the Company available for issuance under the Plan shall always be equal to one percent (1%) of the Company’s total issued and outstanding shares of Common Shares.The reserved shares may be either authorized but unissued, or previously issued and subsequently reacquired. 4.2Shares Under Expired or Terminated Options. If an Stock Option or portion thereof shall expire or terminate for any reason without having been exercised in full, the unpurchased shares shall be available for future grants of Stock Options. Article
